ORDER
PER CURIAM.
Rodney Hatchett appeals the judgment of his conviction, after a jury trial in the Circuit Court of Jackson County, for one count of robbery in the first degree, § 569.020; and one count of armed criminal action (ACA), § 571.015. As a result of his convictions, the appellant was sentenced to concurrent prison terms in the Missouri Department of Corrections of fifteen years for robbery and five years for ACA.
In his sole point on appeal, the appellant claims that the trial court plainly erred in failing to sua sponte grant him a new trial because the prosecutor was guilty of pros-ecutorial misconduct in intentionally misrepresenting the appellant’s prior felony convictions to the jury.
Affirmed. Rule 80.25(b).